BY
THE COURT.
The cross bill having been filed within a short time after the plaintiff in it had received information of the matter to which it relates, the original cause ought not to be heard until the answer is filed to the cross bill, particularly as the prayer of it is for a discovery of matter going to show, if true, that this court has not jurisdiction of the principal cause.
THE COURT having, during the present term, granted a writ of estrepment in the ejectment cause, refused, on the motion of the defendant in that cause, to discharge the writ in the present state of the equity causes. Unless the plaintiff should succeed on the equity side of the court in obtaining a decree for a conveyance, the defendant must inevitably obtain a judgment at law in the ejectment cause. Until that is decided, it is proper to prevent the commission of waste by the party in possession.